Citation Nr: 1204374	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-36 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active service from August 1959 to August 1963, with many additional years of service in the National Guard and Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Regional Office (RO) that denied the Veteran's claims for service connection for bilateral hearing loss and for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for entitlement to service connection for bilateral hearing loss and for tinnitus.

The Veteran contends that he currently has bilateral hearing loss and tinnitus as a result of in-service noise exposure experienced during his service in the Air National Guard.  He reports that he had several periods of active duty for training (ACDUTRA) during his many years with the Air National Guard, during which he served as an airplane mechanic, thus exposing him to a high degree of noise for many years.  However, he also reported that he worked full-time as a technician for the Minnesota Air National Guard at Duluth International Airport from 1967 to 1981.  Such statement suggests that he was a civilian employee of the Air National Guard in addition to being a member of the Air National Guard and doing regular drills.  While his ACDUTRA could constitute active duty for VA purposes, his employment with the National Guard would not.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) (2011).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

A review of the record in this case reveals that service personnel records provided by the Veteran confirm the Veteran's status in service as an airplane mechanic.  Also, a VA examiner in September 2009 stated that the Veteran's hearing loss did not begin during his earlier period of active service, but started during his time in the Air National Guard.  And, a review of the service treatment records also confirms no evidence of hearing loss during the Veteran's first period of active service, but a showing of left sided hearing loss in a periodic evaluation in November 1974, during his Air National Guard service.  Thus, the question becomes whether the Veteran's hearing loss and tinnitus initially manifested, as likely as not, due to his in-service noise exposure, and whether that was during a period of ACDUTRA versus his employment as an aircraft technician with the Air National Guard from 1967 to 1981.  The record is not yet complete, so a decision cannot be rendered as to this issue at this time.

Again, the first showing of hearing loss in the service treatment records available for the Board's review is found in a November 1974 periodic examination for the Air National Guard.  It is not apparent from the record, however, whether this hearing loss was initially noted during a period of ACDUTRA.  On remand, the RO/AMC should attempt to confirm that the Veteran was serving on ACDUTRA in November 1974.  Records the Veteran submitted showed he earned 19 ACDUTRA points during the period from May 1974 to May 1975.  

In addition, the Board finds that an additional VA examination and opinion is needed to address the impact the Veteran's civilian employment with the National Guard on the etiology of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify, through official sources, the Veteran's dates of ACDUTRA in 1974, specifically in November 1974.  If records cannot be obtained determine whether any other requests for these records should be made or whether any further attempts to obtain these Federal records would be futile.  Written documentation of any further development action or determination that further attempts to obtain the records would be futile should be placed in the claims file.

2.  For any federal records that cannot be obtained, the RO/AMC must provide notice to the Veteran with the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) A notice that the Veteran is ultimately responsible for providing the evidence.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiology examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the hearing loss in the left ear, first noted in 1974, is due to periods of active duty for training (ACDUTRA) (ranging from 6 to 37 days per year from May 1967 to May 1975) as an aircraft mechanic versus the Veteran's full time civilian employment as an aircraft mechanic during that period.  With respect to both ears, an opinion as to whether it is at least as likely as not that the current hearing loss in both ears is due to periods of ACDUTRA (again variously ranging from 6 days per year to 56 days per year (with most years being 30 days or less per year)) from 1967 to 1982 and 1986 to 1988 as an aircraft mechanic versus the Veteran's full time civilian employment as an aircraft mechanic from 1967 to 1981.

The medical basis for the conclusions should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


